Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 3/7/22 overcome the rejection set forth over Zhang, Muir, and Yaguchi in the office action mailed 9/7/21. The amended claims are rejected over the references of record as necessitated by the incorporation of various dependent claims into the independent claims in the amendment filed 3/7/22. 

Claim Rejections - 35 USC § 103
Claims 1-2, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG Pub. No. 2005/0124504) in view of Muir (U.S. Pat. No, 6,107,259), Yaguchi (U.S. PG Pub. No. 2010/0075875), Teshima (U.S. PG Pub. No. 2013/0023705), and Delbridge (U.S. PG Pub. No. 2016/0024420).
In paragraph 12 Zhang discloses a lubricant additive concentrate for engine oil or motor oil lubricants. In paragraph 13 Zhang discloses that the composition can comprise a polyolester and a polyalphaolefin, as recited in claim 1. In paragraph 13 Zhang discloses that the concentrate further comprises a dispersant inhibitor containing zinc dithiophosphate, as recited in claim 1, and in paragraphs 98-100 and 104 discloses that the concentrate can further comprise succinimide dispersants, calcium sulfonate, and phenolic antioxidants, also as recited in claim 1. In paragraph 106 Zhang discloses that the concentrate further comprises a corrosion inhibitor, and in paragraph 141 discloses “thiediapoles”, as a corrosion inhibitor, which, considering the context, is clearly a typographical error of “thiadiazoles”, as recited in claim 1. 
In paragraph 100 Zhang discloses that the succinimide can be polyisobutenyl (PIB) succinimide, as recited in claim 10. 
The differences between Zhang and the currently presented claims are:
i) Zhang does not specifically disclose the inclusion of calcium sulfonate containing calcium carbonate formed in the calcite crystal structure.
ii) Zhang does not disclose polyalphaolefin, polyolester, calcium sulfonate, succinimide, or zinc dithiophosphate concentrations meeting the limitations of claims 1-2.
iii) Zhang and Muir do not disclose the calcium content of the calcium sulfonate.
iv) Zhang discloses an engine oil composition comprising a polyalphaolefin, but does not specifically disclose metallocene-catalyzed polyalphaolefins.
v) Zhang, Muir, and Yaguchi do not disclose the specific thiadiazole of claim 12, or a suitable concentration for the thiadiazole.
vi) Zhang does not disclose the specific method of preparing the lubricant additive composition recited in claim 16. 
With respect to i), in column 3 lines 16-46 Muir discloses an engine oil comprising a calcium sulfonate containing a calcite core, meeting the limitations of the calcium sulfonate of claim 1. It would have been obvious to one of ordinary skill in the art to use the calcite-containing calcium sulfonate of Muir as the calcium sulfonate in the composition of Zhang, since Muir discloses in columns 10-11 that such calcium sulfonates impart superior anti-wear, lubricity, and load carrying properties to engine oil compositions.
With respect to ii), Zhang discloses in the reference’s claims 3-5 that the composition can comprise both the ester and polyalphaolefin in amounts of 10 to 95% by volume, leading to amounts by weight overlapping or encompassing the ranges recited in amended claim 1 as well as claim 2. In column 5 lines 31-34 Muir discloses that the calcite-containing calcium sulfonate is typically present in an amount of 0.1 to 10% by weight in terms of the overall composition. Since the concentrate of Zhang will comprise calcium sulfonate in amounts equal to or greater than the amount in the overall composition, the calcium sulfonate concentration in the concentrate, when supplied in order to give a concentration within the range of Muir, will overlap the range recited in claims 1-2. Similarly, Muir discloses in the table in paragraph 5 that motor oils typically comprise 5 to 10% by weight of ashless dispersant, which encompasses the succinimide of Zhang, 0.1 to 2.5% by weight of antioxidant, and 1.3% by weight of zinc dithiophosphate, all leading to concentration ranges in an additive composition overlapping the ranges recited in amended claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in paragraph 13 Yaguchi discloses an engine oil composition comprising a metallic detergent, and in paragraphs 87-91 discloses that the metallic detergent can be a sulfonate detergent, particularly preferably calcium sulfonate. In paragraph 91 Yaguchi discloses that the metal content of the sulfonate detergent preferably ranges from 2 to 16% by weight, encompassing the range recited in amended claim 1. In paragraph 92 Yaguchi discloses that the sulfonate detergent preferably has a TBN of 200 to 400, within the range disclosed in column 5 lines 20-21 and claim 3 of Muir. 
It would have been obvious to one of ordinary skill in the art to prepare the calcite-type calcium sulfonate detergent of Zhang and Muir to have the calcium content disclosed by Yaguchi, since Yaguchi discloses that it is a preferred metal content for a sulfonate detergent useful in an engine oil, further noting that the TBN of a metal detergent is proportional to the metal content, and the TBN range disclosed by Yaguchi falls within the scope of the TBN range disclosed by Muir.
With respect to iv), in paragraph 10 Teshima discloses an engine oil comprising a polyalphaolefin base oil. In paragraph 13 Teshima discloses that polyalphaolefins prepared using a metallocene catalyst, as recited in amended claim 1, are particularly preferable in terms of low vaporizability, caulking resistance, and fuel-saving performance. Metallocene-catalyzed polyalphaolefins have three-dimensional structures, also as recited in amended claim 1. 
It would have been obvious to one of ordinary skill in the art to use the metallocene-catalyzed polyalphaolefin of Teshima as the polyalphaolefin in the composition of Zhang in order to achieve the improved properties disclosed by Teshima.
With respect to v), in paragraph 2 Delbridge discloses a lubricating composition and a method of lubricating an engine with the composition. In paragraph 76 Delbridge discloses that the composition comprises a corrosion inhibitor, and in paragraphs 77-79 discloses that the corrosion inhibitor can be various dimercapto-substituted thiadiazoles recited in claim 12. In paragraph 76 Delbridge discloses that the corrosion inhibitor is present in the lubricating composition in an amount of 0.01 to 5% by weight, leading to concentrations in the additive concentration of Zhang and Muir overlapping or encompassing the range recited in amended claim 1.
It would have been obvious to one of ordinary skill in the art to include the dimercapto-substituted thiadiazoles of Delbridge in the lubricant additive composition of Zhang, Muir, Teshima, and Yaguchi, in an amount sufficient to provide an amount of corrosion inhibitor to the overall lubricating composition in the range taught by Delbridge, since Delbridge teaches that the dimercapto-substituted thiadiazoles in those concentrations are useful as corrosion inhibitors in engine lubricants. 
With respect to v), case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Additionally, differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been obvious to one of ordinary skill in the art to mix the components of Zhang, Muir, Yaguchi, Teshima, and Delbridge n the order recited in claim 16, and to heat the polyolester/polyalphaolefin mixture to the temperature recited in claim 16.
	In light of the above, claims 1-2, 10, 12, and 16 are rendered obvious by Zhang in view of Muir, Yaguchi, Teshima, and Delbridge. 

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir, Yaguchi, Teshima, and Delbridge as applied to claims 1-2, 10, 12, and 16 above, and further in view of Tanaka (U.S. Pat. No. 6,268,316).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a polyolester base oil, but do not disclose the specific polyol esters of claims 3-4. Zhang, Muir, and Yaguchi also disclose that the composition can comprise a phenolic antioxidant, but do not disclose specific suitable phenolic antioxidants.
In column 2 lines 12-29 Tanaka discloses an engine oil composition comprising a lubricating basestock. In column 14 lines 56-58 Tanaka discloses that the basestock can be a synthetic oil, in column 15 lines 41-45 discloses that the synthetic oil can be polyolesters, and in column 15 lines 53-61 discloses that the polyolesters can be esters of various saturated fatty acids meeting the limitations of claim 3 with polyols, including esters of decanoic (capric), octanoic (caprylic) acid with polyols which can be trimethylolpropane, meeting the limitations of claim 4. In column 11 lines 34 and 38-39 Tanaka discloses that the composition can comprise 2,6-di-tert-butyl-4-methylphenol as a phenolic antioxidant, meeting the limitations of claim 14.
It would have been obvious to one of ordinary skill in the art to use the specific polyolesters of Tanaka as the polyolester base oil in the engine oil composition of Zhang, Muir, and Yaguchi, and to include the 2,6-di-tert-butyl-4-methylphenol of Tanaka as the phenolic antioxidant of Zhang, Muir, and Yaguchi, since Tanaka teaches that they are suitable polyolester base oils and phenolic antioxidants for use in engine oil compositions. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir, Yaguchi, Teshima, and Delbridge as applied to claims 1-2, 10, 12, and 16 above, and further in view of Everett (U.S. Pat. No. 4,960,528).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a zinc dithiophosphate, but do not disclose specific suitable zinc dithiophosphates meeting the limitations of claims 7-8.
In column 1 lines 46-57 Everett discloses a motor oil formulated for use in an engine crankcase and comprising a zinc dihydrocarbyl dithiophosphate. In column 3 line 68 Everett discloses that zinc di(2-ethylhexyl)dithiophosphate, meeting the limitations of the zinc dithiophosphates of claims 7-8, is a suitable zinc dihydrocarbyl dithiophosphate.
It would have been obvious to one of ordinary skill in the art to use the zinc di(2-ethylhexyl)dithiophosphate of Everett as the zinc dithiophosphate in the composition of Zhang, Muir, and Yaguchi, since Everett discloses in column 3 lines 63-68 that zinc dithiophosphates having 2-ethylhexyl groups are among the most preferred zinc dithiophosphates for use in the engine oil compositions.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant argues that in light of the claim amendments filed 3/7/22 and the new declaration of Sonoda filed 3/10/22, the claimed composition and method produces unexpectedly superior results commensurate in scope with the claims. While the data submitted in the new declaration is more reflective of the amended claims than was previously the case, and the corrected data from the previous declaration overcomes some of the issues identified in the previous office action, several issues remain. Examples P1-2 and P2-2 in Table 16 on page 10 of the previous declaration of Sonoda give inferior results relative to the non-additized industrial machine gear oil of Table A. Based on the compositions disclosed in Table 11 of the previous declaration, and the corrected table 10 of the current declaration, examples P1-2 and P2-2 fall within the scope of the amended claims. Applicant has therefore not demonstrated that superior results would be maintained across the full scope of the claims, in particular for the cases where the zinc dithiophosphate, succinimide, thiadiazole, and phenolic antioxidant are different species than those exemplified in Tables 20-25 of the new declaration. It is also noted that the calcium sulfonate component in the additive compositions of Tables 20-25 contains calcium “in range from” 2.0 to 12.0% by weight. It is unclear from this disclosure whether the calcium sulfonate used in each composition is the same, or what the calcium content is, noting that Tables 7-8, for example, demonstrate that the calcium content of the detergent can have a substantial effect on the anti-wear properties, particularly at the low end of the claimed concentration range. Applicant’s showing of unexpected results is therefore not sufficient to rebut the prima facie case of obviousness set forth in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771